ICJ_080_CertainPhosphateLands_NRU_AUS_1989-07-18_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
CERTAIN PHOSPHATE LANDS IN NAURU

(NAURU v. AUSTRALIA)

ORDER OF 18 JULY 1989

1989

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE CERTAINES TERRES
A PHOSPHATES A NAURU

(NAURU c. AUSTRALIE)

ORDONNANCE DU 18 JUILLET 1989
Official citation :

Certain Phosphate Lands in Nauru (Nauru v. Australia),
Order of 18 July 1989, I.C.J. Reports 1989, p. 12.

Mode officiel de citation:

Certaines terres à phosphates à Nauru (Nauru c. Australie),
ordonnance du 18 juillet 1989, C.LJ. Recueil 1989, p. 12.

 

Sales number 5 6 1
N° de vente :

 

 

 
1989
18 July
General List
No. 80

12

INTERNATIONAL COURT OF JUSTICE

YEAR 1989

18 July 1989

CASE CONCERNING
CERTAIN PHOSPHATE LANDS IN NAURU

(NAURU v. AUSTRALIA)

ORDER

Present: President Rupa; Vice-President MBAYE; Judges Lacus, ODA,
AGO, SCHWEBEL, Sir Robert JENNINGS, BEDJAOUI, EVENSEN,
TARASSOV, GUILLAUME, SHAHABUDDEEN, PATHAK; Regis-
trar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,

Having regard to Article 48 of the Statute of the Court and to Ar-
ticles 31, 44, 45 and 48 of the Rules of Court,

Having regard to the Application filed by the Republic of Nauru in the
Registry of the Court on 19 May 1989, instituting proceedings against the
Commonwealth of Australia in respect of a dispute concerning the reha-
bilitation of certain phosphate lands in Nauru mined under Australian
administration before Nauruan independence;

Whereas on 19 May 1989 a copy of the Application was transmitted to
the Commonwealth of Australia through its Ambassador in The Hague;

Whereas the Republic of Nauru has appointed as Agent Mr. V. S. Mani,
Chief Secretary of the Republic of Nauru, and the Commonwealth of
Australia has appointed as Agent Mr. Tom Sherman, Deputy Secretary in
the Attorney-General’s Department;

4
13 PHOSPHATE LANDS IN NAURU (ORDER 18 VII 89)

Having ascertained the views of the Parties,

Fixes the following time-limits for the written proceedings:

20 April 1990 for the Memorial of the Republic of Nauru;
21 January 1991 for the Counter-Memorial of the Commonwealth
of Australia;

And reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this eighteenth day of July, one thousand
nine hundred and eighty-nine, in three copies, one of which will be placed
in the archives of the Court and the others transmitted to the Government
of the Republic of Nauru and the Government of the Commonwealth of
Australia, respectively.

(Signed) José Maria RuDA,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
